NO. 07-08-0270-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                  JANUARY 8, 2009
                          ______________________________

                               MICHAEL LYNN SKAGGS,

                                                                Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

              FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

                    NO. 5700; HON. KELLY G. MOORE, PRESIDING
                         _______________________________

                                Memorandum Opinion
                          ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       After a guilty plea, appellant Michael Lynn Skaggs was convicted of burglary of a

habitation and, pursuant to a plea bargain, he was sentenced to ten years confinement,

which was probated for ten years. Less than a year later, the State filed a motion to revoke

appellant’s probation. After a hearing, the trial court did so and sentenced appellant to ten

years imprisonment. Appellant appeals from that probation revocation and judgment.
        Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein he certifies that, after diligently searching the record, he has

concluded that the appeal is without merit. Along with his brief, he has filed a copy of a

letter sent to appellant informing him of counsel’s belief that there was no reversible error

and of appellant’s right to file a response pro se. By letter dated December 2, 2008, this

court also informed appellant of his right to file a response by January 2, 2009, if he wished

to do so. To date, we have received neither a response nor a request for an extension of

time to file it.

        In compliance with the principles enunciated in Anders, appellate counsel has

discussed whether the evidence presented at the revocation hearing was sufficient to

support the trial court’s finding that appellant had violated the terms of his probation.

Counsel also discussed certain evidentiary rulings made at the revocation hearing.

However, he concluded that the record revealed no reversible error. Thereafter, we

conducted our own review of the record to assess the accuracy of appellate counsel’s

conclusion and to uncover any reversible error pursuant to Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991). We have reached the same conclusion as counsel.

        Accordingly, the motion to withdraw is granted and the judgment is affirmed.2



                                                             Brian Quinn
                                                             Chief Justice

Do not publish.


        1
            See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

        2
           Counsel shall, within five days after this opinion is handed down, send his client a copy of the opinion
and judgm ent, along with notification of appellant’s right to file a pro se petition for discretionary review. See
T EX . R. A PP . P. 48.4.

                                                        2